IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ANN MARIE VENOSH                           : No. 683 MAL 2015
                                           :
                                           :
           v.                              : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
JACK HENZES, M.D., CINDY                   :
ANDERSON, PA-C; SCRANTON                   :
ORTHOPEDIC SPECIALISTS, P.C. AND           :
MOSES TAYLOR HOSPITAL                      :
                                           :
                                           :
PETITION OF: BLUE CROSS OF                 :
NORTHEASTERN PENNSYLVANIA AND              :
FIRST PRIORITY HEALTH                      :


                                      ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justices Eakin and Donohue did not participate in the decision of this matter.